Citation Nr: 0944174	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  08-03 535A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Outpatient Clinic in Columbus, 
Ohio


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred for initial emergency medical 
services provided at Mount Carmel St. Ann's Hospital 
beginning from March 11, 2007 to March 13, 2007.  


REPRESENTATION

Appellant represented by:	VA Veterans' Service 
Representative


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel
INTRODUCTION

The Veteran had active service from May 1968 to December 
1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 letter of the Department of 
Veterans Affairs (VA) Chalmers P. Wylie Outpatient Clinic in 
Columbus, Ohio.  By that letter, VA denied entitlement to 
reimbursement for medical expenses incurred at Mount Carmel 
St. Ann's Hospital beginning from March 11, to March 13, 
2007.  The Veteran timely appealed the June 2007 denial to 
the Board. 

In September 2009, the Veteran testified before the 
undersigned Acting Veterans Law Judge at the Cleveland, Ohio, 
RO.  A copy of the hearing transcript has been associated 
with the claims file.  During the hearing, the Veteran 
submitted additional private medical evidence and a waiver of 
VA initial consideration of this evidence.  Thus, a remand is 
not necessary in this instance.  38 C.F.R. § 20.1304 (2009). 


FINDINGS OF FACT

1. The Veteran incurred medical expenses as a result of 
treatment at Mt. Carmel St. Ann's Hospital from March 11, 
2007 to March 13, 2007; these services were not authorized 
prior to receipt.

2.  The evidence of record reflects that the Veteran had no 
service-connected disabilities at the time of the 
unauthorized medical care. 

3.  The medical services received from March 11, 2007 to 
March 13, 2007 was rendered for a condition of such a nature 
that a prudent lay person would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to his health.  



CONCLUSION OF LAW

The criteria for reimbursement of unauthorized medical 
expenses incurred beginning on March 11, 2007 to March 13, 
2007, have been met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 
2002); 38 C.F.R. §§ 17.54, 17.120, 17.1000-1008 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  With respect to the 
Veteran's claim, the benefit sought on appeal has been 
granted in full, as discussed in the analysis below.  Thus, 
the Board finds that any possible error related to the VCAA 
on this clam is moot.  Id; Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

II.  Merits Analysis

The Veteran has filed a claim for payment or reimbursement 
for the cost of unauthorized private medical expenses 
incurred at Mount Carmel St. Ann's Hospital beginning from 
March 11, 2007 to March 13, 2007.  Generally, the admission 
of a Veteran to a non-VA hospital at VA expense must be 
authorized in advance.  See 38 C.F.R. § 17.54 (2009).

In Smith v. Derwinski, 2 Vet. App. 378 (1992), the United 
States Court of Appeals for Veterans Claims (Court) noted 
that emergency medical care received from a non-VA hospital 
requires authorization pursuant to 38 C.F.R. § 17.54. The 
Veteran in Smith argued that his non-VA care was authorized 
because his VA treating physician had informed him that 
arrangements were made for him to be treated at a non-VA 
medical facility. The Court, in rejecting that contention, 
observed that the advice of a doctor to go to a non-VA 
hospital is not the specific type of authorization of payment 
contemplated in the VA regulation. In this case, there is no 
evidence that the Veteran obtained proper authorization for 
payment of the private medical expenses he incurred from 
March 11, 2007 to March 13, 2007, nor does the Veteran 
contend that he obtained such proper authorization.

Nevertheless, under 38 U.S.C.A. § 1728(a) and 38 C.F.R. § 
17.120, VA may reimburse Veterans for unauthorized medical 
expenses incurred in non-VA facilities where:

(a) For Veterans with service connected disabilities.  Care 
or services not previously authorized were rendered to a 
Veteran in need of such care or services:  (1) For an 
adjudicated service-connected disability; (2) For nonservice- 
connected disabilities associated with and held to be 
aggravating an adjudicated service-connected disability; (3) 
For any disability of a Veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability (does not apply outside of the States, 
Territories, and possessions of the United States, the 
District of Columbia, and the Commonwealth of Puerto Rico); 
(4) For any illness, injury or dental condition in the case 
of a Veteran who is participating in a rehabilitation program 
under 38 U.S.C. ch. 31 and who is medically determined to be 
in need of hospital care or medical services for any of the 
reasons enumerated in § 17.48(j); and

(b) In a medical emergency. Care and services not previously 
authorized were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health, and

(c) When Federal facilities are unavailable. VA or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.

All three statutory requirements (a, b, and c) must be met 
before the reimbursement may be authorized.  Zimick v. West, 
11 Vet. App. 45, 49 (1998); see Hayes v. Brown, 6 Vet. App. 
66, 68 (1993).
Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may also 
be authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 
C.F.R. §§ 17.1000-1008 (2009).

Section 1725 was enacted as part of the Veterans Millennium 
Health Care and Benefits Act, Public Law 106- 177.  The 
provisions of the Act became effective as of May 29, 2000.  
To be eligible for reimbursement under this authority the 
Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a Veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
Veteran could not have been safely transferred to a VA or 
other Federal facility.
(e) At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24- month period preceding the 
furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
Veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the Veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the Veteran or provider 
against a third party for payment of such treatment; and the 
Veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the Veteran's liability 
to the provider.

(i) The Veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 (U.S.C. 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of Veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).

See 38 C.F.R. § 17.1002 (2009).

In addition, a Veteran is required to file a claim within 90 
days of the latest of the following:  1) July 19, 2001; 2) 
the date that the Veteran was discharged from the facility 
that furnished the emergency treatment; 3) the date of death, 
but only if the death occurred during the stay in the 
facility that included the provision of the emergency 
treatment; or 4) the date the Veteran finally exhausted, 
without success, action to obtain payment or reimbursement 
for the treatment from a third party.  See 38 C.F.R. § 
17.1004 (2009).

The Board notes that the Veteran currently has no service-
connected disabilities, nor was he service connected for any 
disabilities at the time of this treatment, nor is he shown 
to have been participating in a rehabilitation program under 
38 U.S.C. ch. 31.  Thus, reimbursement is not available under 
the provisions of 38 U.S.C.A. § 1728(a).

As such, the Board will turn to the Veteran's potential 
entitlement under 38 U.S.C.A. § 1725.  Primarily at issue in 
this case are the second and third elements: as the remainder 
of the criteria appear to have clearly been met.  For 
example, the Veteran was enrolled in the VA healthcare system 
and had no other health plan coverage.

The Veteran maintains that a few days prior to his admission 
to St. Ann's Hospital on March 11, 2007, he called the 
Chalmers P. Wylie VA Outpatient Clinic (or OPC) with 
complaints of shortness of breath.  At that time, a VA 
registered nurse (RN) told him that his previous visit had 
revealed that he had chronic obstructive pulmonary disease 
(COPD).  The VA RN then informed the Veteran that she would 
contact his primary care physician, refer his complaints to a 
VA pulmonologist, and that VA personnel would contact him 
later on that week (e.g. Thursday or Friday).  If a doctor 
did not call him on one of these two days, then he was to 
report to the Clinic on Monday morning.  He never heard from 
VA.  He contends that because he began to experience an 
increase in his symptoms (e.g. shortness of breath and cough) 
over the weekend, and as the above-cited VA outpatient 
facility was open only on weekdays and he had not heard from 
any VA personnel, he sought treatment at St. Ann's Hospital, 
a private hospital located a few miles from his home.  (See 
T. pages (pgs.) 2-5).  The VA treatment records support the 
Veteran's testimony, in that they show that the Veteran 
called, on March 7, 2007, spoke with the nurse about his 
symptoms, and asked if he should be seen by the primary care 
physician or pulmonologist.  The message was forwarded to the 
primary care physician, pulmonologist, and "Tm 5" nurse, 
but there is no record that the Veteran received a return 
call.  

Medical records from St. Ann's Hospital show that the Veteran 
arrived at this facility on March 11, 2007, accompanied by 
his parents.  The Veteran stated that he had a history of 
hypertension and emphysema, which had been diagnosed by VA 
one month previously.  He complained of having a four-day 
history of a cough productive of green sputum and worsening 
shortness of breath.  The Veteran reported having some slight 
chest tightness only with coughing but that he had left-sided 
pain as if he had been punched in the chest.  He denied a 
history of cardiac disease.  The Veteran did not have a fever 
or peripheral edema.  The examining clinician indicated that 
the Veteran's history was positive for hypertension, 
hepatitis C, and emphysema.  A physical examination of the 
Veteran was unremarkable.  The diagnoses were acute coronary 
syndrome, bronchitis and COPD.  X-rays of the chest were 
normal.  Lab tests revealed elevated creatine phosphokinase 
and "MBs," but troponins were normal.  

Upon admission to St. Ann's Hospital, various tests were 
performed to rule out any significant cardiovascular 
pathology, such as chest x-rays, which were normal.  An 
electrocardiogram (EKG) revealed normal left ventricular 
systolic function and wall motion.  A stress test was 
negative for any evidence of ischemia.  Overall, there was no 
evidence of the Veteran having undergone a myocardial 
infarction.  It was determined that the Veteran was stable 
from a cardiac standpoint.  There was no evidence of any EKG 
changes or acute symptoms.  It was determined that the 
Veteran's abnormal lab results were secondary to an infection 
and renal insufficiency.  Prior to discharge on March 13, 
2007, the Veteran's lungs revealed some rare wheezing.  His 
heart revealed regular rhythm and rate.  At discharge, the 
Veteran was diagnosed with abnormal enzymes/negative 
troponins, COPD exacerbation, history of hepatitis, and 
hypertension.   

While the medical evidence of record does not indicate that 
the treatment administered from March 11, 2007 to March 13, 
2007 was such that delay in seeking medical attention would 
have been hazardous to life or death, the Board notes that 
the provisions of 38 U.S.C.A. § 1725 provide for 
reimbursement if the treatment is for a condition of such a 
nature that a prudent layperson would have reasonably 
expected that delay in seeking immediate medical attention 
would have been hazardous to life or health.

Therefore, taking into consideration that the Veteran's 
history of hypertension, emphysema, and COPD, in conjunction 
with his increased shortness of breath and chest pain, the 
Board finds that a prudent layperson could have reasonably 
expected that delay in seeking medical attention would have 
been hazardous to life or health.  In addition, the Board 
finds that, given the urgency of the Veteran's medical 
condition (i.e. shortness of breath and slight chest pain, 
accompanied with a history of hypertension and emphysema, 
which he believed was a symptom of an acute heart attack), 
and the additional time required to travel to the nearest 
open VA facility, it would not have been considered 
reasonable by a prudent layperson to seek treatment there.  

Specifically, in this case, through relevant searches on 
Google Maps, the Board has determined that St. Ann's Hospital 
is located a little over two (2) miles from the Veteran's 
residence; a trip that would have taken seven (7) minutes.  
The nearest open VA facility, the VA Medical Center in 
Chillicothe, Ohio, is located over 50 miles from his house; a 
trip that would have taken over an hour.  Thus, in light of 
the Veteran's uncontested testimony, which is supported by 
the findings from Google Maps, that he would have had to 
travel over an hour for the nearest VA facility at the time 
of this episode, the Board finds that it would be 
unreasonable to expect him to forgo treatment at a private 
medical facility that was apparently of a significantly 
closer vicinity than a VA facility.  Under such 
circumstances, it cannot be said that a VA facility was 
feasibly available.

The Board stresses that it does not disagree with the VA 
physician's opinion in June and October 2007 that signs and 
symptoms started several days before private treatment was 
received.  That is, the VA physician appears to conclude not 
that there was no medical emergency by the time of hospital 
admission, but is that a reasonably prudent person would have 
sought weekday VA OPC treatment, before the worsening 
condition became emergent during the weekend.  However, in 
this case, the VA record shows that the Veteran called the VA 
OPC days before it closed and specifically asked whether he 
should be seen, but not that he received a return call.  
Given all the facts of this case, the Board finds in the 
Veteran's favor, that he did behave reasonably prudently by 
asking whether he should be seen, that he received no reply 
before the OPC closed, and that his condition worsened after 
that closure.  It was prudent for him to seek treatment from 
the nearest provider when his did.  

Accordingly, the Board finds that reimbursement for medical 
treatment received from March 11, 2007 to March 13, 2007, is 
granted, under the provision of § 1725.


ORDER

Entitlement to reimbursement for, or payment of, unauthorized 
medical expenses incurred at Mt. Carmel St. Ann's Hospital 
from March 11, 2007 to March 13, 2007; is granted.



____________________________________________
D. B. Weiss
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


